Filed 01/15/20                                Case 15-02122                                                   Doc 397




        1   [3]
          ALLAN B. DIAMOND (Pro Hac Vice)
        2 CHRISTOPHER D. SULLIVAN (148083)
          LYNN HOLLENBECK (181473)
        3 KAREN K. DIEP (305587)
          DIAMOND McCARTHY, LLP
        4 150 California Street, Suite 2200

        5 San Francisco, CA 94111
          Phone: (415) 692-5200
        6 Email:adiamond@diamondmccarthy.com
                 csullivan@diamondmccarthy.com
        7        lynn.hollenbeck@diamondmccarthy.com
                 kdiep@diamondmccarthy.com
        8
          Special Litigation Counsel for Plaintiff,
        9 International Manufacturing Group, Inc.,
          a Liquidating Debtor, by and through
       10 The Beverly Group, Inc., Plan Administrator

       11
                                       UNITED STATES BANKRUPTCY COURT
       12
                                       EASTERN DISTRICT OF CALIFORNIA
       13
                                            SACRAMENTO DIVISION
       14

       15
            In re                                       Case No. 14-25820-D11
       16
          INTERNATIONAL MANUFACTURING                   Adv. Proc. No. 15-02122
       17 GROUP, INC.,
                                                        DCN: FEC-3
       18                 Debtor.
                                                        Chapter 11
       19
          BEVERLY N. McFARLAND, Chapter 11              THIRD JOINT STATUS REPORT FOR
       20 Trustee for International Manufacturing       STATUS CONFERENCE
          Group, Inc.,
       21
                                                        Status Conference Set For:
       22                 Plaintiff,
                                                        Date: January 21, 2020
       23           vs.                                 Time: 1:30 p.m.
                                                        Place: 501 I Street, 7th Floor
       24                                                      Sacramento, CA 95814
          LARRY A. CARTER, JACK T. SWEIGART,            Crtrm: 28
       25 VICTORIA J. SWEIGART, JTS                     Judge: Hon. Fredrick Clement
          COMMUNITIES, INC., C.I.M.G. JV, LLC,
       26 BRISTOL INSURANCE COMPANY, AND
          SCB INVESTMENTS,
       27
                      Defendants.
       28

                                                        1                                Third Joint Status Report
Filed 01/15/20                                       Case 15-02122                                                     Doc 397




        1          This Third Joint Status Report is submitted by Plaintiff International Manufacturing Group, Inc.,

        2 a Liquidating Debtor, by and through The Beverly Group, Inc., Plan Administrator, successor to Beverly

        3 N. McFarland, Chapter 11 Trustee of International Manufacturing Group, Inc. (“Plaintiff”), and

        4 Defendants Larry A. Carter, Jack T. Sweigart, Victoria J. Sweigart, JTS Communities, Inc., C.I.M.G.

        5 JV, LLC, Bristol Insurance Company, and SCB Investments (“Defendants”) (collectively, “Parties”),

        6 by and through their respective undersigned counsel, pursuant to the Court’s order reflected in the Civil

        7 Minutes of the January 6, 2020 hearing (Dkt. No. 392) (“Minute Order”) and supplements the parties’

        8 Joint Status Reports filed on October 14, 2019 (Dkt. No. 311) and January 7, 2020 (Dkt. No. 388).
        9          1.      Telephonic Meet and Confer: Pursuant to the Minute Order, Plaintiff and Defendants met

       10 and conferred through their counsel by telephone on January 14, 2020, to address the issues reflected in

       11 the Minute Order, specifically to determine if a stipulation can be constructed to submit certain invoices

       12 under seal.

       13          2.      Plaintiff’s Non-Opposition to Motion to File Under Seal

       14           Following the Parties’ telephonic meet and confer, Defendants provided Plaintiff with an

       15 unredacted copy of the Supplemental Declaration of Ian W. Craig in Support of Defendants’ Motion for

       16 Attorneys’ Fees and Costs and invoices referenced therein. On January 15, 2020, Counsel for Defendant

       17 filed a Motion to File Under Seal Exhibits to Supplemental Declaration of Ian W. Craig in Support of

       18 Motion for Attorneys’ Fees and Costs Following Plaintiff’s Motion to Withdraw Admissions.

       19 Defendants will file the Supplemental Compendium of Exhibits in Support of the Supplemental

       20 Declaration of Ian W. Craig with the redacted Exhibits upon approval of Defendants’ application.

       21 Counsel for Plaintiff indicated that he would not oppose Defendants’ Motion to Seal.

       22          3.      Briefing on Privilege Issues

       23          Pursuant to the Minute Order, the Court invited the Parties to file briefs on the issues of (A) choice

       24 of law; (B) applicability of the attorney-client privilege; and (C) waiver. The Parties agree that filing

       25 briefs on these issues is moot in light of this agreement but will submit briefs only if requested by the

       26 Court.

       27          WHEREFORE, the parties present their Third Joint Status Conference and joint requests for

       28 procedural relief as set forth herein.

                                                               2                                  Third Joint Status Report
Filed 01/15/20                        Case 15-02122                                               Doc 397




        1 Dated: January 15, 2020        DIAMOND MCCARTHY LLP

        2

        3                                By: _/s/ Christopher D. Sullivan
                                                 Christopher D. Sullivan
        4                                    Special Litigation Counsel for Plaintiff,
                                             International Manufacturing Group, Inc., a
        5                                    Liquidating Debtor, by and through The Beverly
                                             Group, Inc., Plan Administrator
        6

        7
            Dated: January 15, 2020      LAW OFFICES OF IAN W. CRAIG, PC
        8
        9                                By: _/s/ Ian W. Craig_________
                                                Ian W. Craig
       10                                   Attorneys for Defendants
       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                             3                               Third Joint Status Report
